Per Curiam.
Mr. Justice Wilkie having taken no part in the decision upon this appeal, and the other members of the court being equally divided on the question whether the *143judgment should be affirmed or reversed, Mr. Chief Justice Currie, Mr. Justice Fairchild, and Mr. Justice Gordon being of the opinion that the judgment should be reversed, and Mr. Justice Hallows, Mr. Justice Beilfuss, and Mr. Justice Heffernan being of the opinion that the judgment should be affirmed.
The judgment appealed from is affirmed.